Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 09/26/2022 in reply to the Office action of 06/24/2022 has been entered. Claims 1, 3, 10 and 18 are amended. The amendment obviates the 112(b) and the 112(a) rejections to the claims.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims. 

Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.

WRITTEN DESCRIPTION REJECTION
Claims 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 06/24/2022. Applicant’s arguments filed 07/15/2022 have been considered but are not deemed persuasive. 
Applicant asserts the amendment to the claims would obviate the rejection. This is not found persuasive because Applicant’s response does not address the rejection to claim 13 and the amendment to claim 18 does not obviate the rejection to claim 20. Claim 13 is drawn to a rice seed produced from the F1 rice plant produced by the method of claim 12. Claim 20 is drawn to a rice seed produced from higher generation progeny plants of rice cultivar ‘Lynx’. Therefore, claims 13 and 20 are drawn to a genus of rice seed produced from rice plant/seed of rice cultivar ‘Lynx’. The specification does not describe a representative species of rice seed/plant produced from rice cultivar ‘Lynx’. The morphological and physiological characteristics of rice seed/plant other than rice plant/seed of rice cultivar  ‘Lynx’ (sample of seed of said cultivar deposited under ATCC Accession No. PTA-126945 and having all of the characteristics  listed in Table 1 ) are not described in the instant specification. The plants/seed beyond F1 do not retain at least a full half set of chromosomes from the deposit, thus are not described. The generations of F2, F3, F4, and beyond are substantially removed from the parental variety both genetically and phenotypically of rice cultivar ‘Lynx’. Thus, the claims read on higher filial generation seeds that have any number of genomic and phenotypic changes in comparison to the variety. 
The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id. Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus". Id.

In the instant application, the disclosure of a single rice line UADA1701084 does not provide adequate written description for the claimed genus of rice plants or seed.  Furthermore, the specification fails to describe structural features common to members of the claimed genus of rice seed/plant of the rice cultivar ‘Lynx’. 
 Therefore, for the reasons discussed above and in the last Office action, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Claims 1-20 are deemed free of the prior art of record. The closest prior art is rice cultivar Wells of Karen Moldenhauer (US 7,429,697 B1; in the record). The instant rice cultivar UADA1701084 differs from the prior art rice cultivar at least in breeding history and parental lines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662